Citation Nr: 1720273	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-25 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbar spondylosis (lumbar spine disability).

2. Entitlement to service connection for a left knee disability, to include as secondary to the service-connected lumbar spine disability.

3. Entitlement to an increased rating for the lumbar spine disability, currently rated as 10 percent disabling prior to February 13, 2013, and as 40 percent disabling from that date.

4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

5. Entitlement to an increased initial rating for depressive disorder not otherwise specified (depressive disorder), currently rated as 30 percent disabling prior to January 28, 2016, and as 50 percent disabling from that date.

6. Entitlement to an effective date earlier than February 13, 2013 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).

7. Entitlement to an effective date earlier than February 13, 2013 for the grant of entitlement to Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	John Berry, Esq. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, September 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the November 2011 rating decision granted a 10 percent rating for the lumbar spine disability effective May 25, 2011; the September 2013 rating decision granted a 40 percent rating for the lumbar spine disability effective from February 13, 2013; and the April 2016 rating decision granted a 50 percent rating for the depressive disorder effective from January 28, 2016.  However, as these increases do not represent total grants of the benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

The issues of entitlement to service connection for a right hip disability and a left knee disability, entitlement to an increased initial ratings for depression and radiculopathy of the right lower extremity, and entitlement to earlier effective dates for the grants of entitlement to a TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from June 1, 2010 to March 22, 2011, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, without ankylosis or incapacitating episodes resulting from intervertebral disc disease.

2.  From March 22, 2011, the Veteran's lumbar spine disability has been manifested by forward flexion less than 30 degrees, without ankylosis or incapacitating episodes resulting from intervertebral disc disease.

3. From May 25, 2011, the Veteran's left lower extremity radiculopathy of the sciatic nerve associated with the lumbar spine disability has been manifested by mild incomplete paralysis.  


CONCLUSIONS OF LAW

1. For the period from June 1, 2010 to March 22, 2011, the criteria for a rating of 20 percent, but no higher, for the lumbar spine disability have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

2. Since March 22, 2011, the criteria for a rating of 40 percent, but no higher, for the lumbar spine disability have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

3. Since May 25, 2011, the criteria for a rating of 10 percent, but no higher, for left lower extremity radiculopathy of the sciatic nerve associated with the lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R.                 § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a June 2011 letter.  The case was last readjudicated in February 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, records from the Social Security Administration (SSA), and VA examination reports.

Finally, the Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  An additional VA examination was conducted, and additional VA treatment records and SSA records were obtained.  The Board notes that the VA examinations of record do not indicate whether range of motion testing was performed in active motion, weight-bearing, and nonweight-bearing.  However, the Board finds that remanding the case to schedule an additional examination would not provide any benefit to the Veteran because the Board is granting a 40 percent rating for the lumbar spine effective prior to the first VA examination administered during the appeal period.  As the 40 percent rating is the highest available rating based on limitation of motion, further range of motion testing would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Thus the Board finds that it has fulfilled its duties under Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), that there has been substantial compliance with the prior remand instructions, and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Increased Rating for Lumbar Spine Disability

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, service connection for the Veteran's lumbar spine disability was originally granted effective April 20, 1990.  The Veteran filed the instant claim of entitlement to an increased rating on May 25, 2011.  As noted above, the AOJ granted increased ratings of 10 percent disabling prior to February 13, 2013, and 40 percent disabling from that date.  Therefore, the period for consideration in this appeal begins on May 25, 2010, one year prior to the filing of the Veteran's claim of entitlement to an increased rating.  See 38 U.S.C.S. § 5110 (b)(3) (LexisNexis 2017); 38 C.F.R. § 3.400(o)(2) (2016) (the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date).  

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.       Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

The Board notes that the earliest date within one year of the Veteran's May 25, 2011 claim that it is ascertainable that an increase in disability had occurred is June 1, 2010, where lumbar spine forward flexion was noted as 40 degrees during 
private orthopedic treatment.  Forward flexion was again noted as measuring 40 degrees in July 2010 and in August 2010.   Further limitation of forward flexion was not noted during this period.  Therefore, the Board finds that a 20 percent rating is warranted, effective is June 1, 2010.

Concerning the 40 percent rating, the Board notes that the first evidence of forward flexion less than 30 degrees comes from March 22, 2011, when the Veteran's forward flexion was recorded as 15 degrees.  Although the VA examination conducted in June 2011 noted forward flexion to 70 degrees, in light of a subsequent record of reduced forward flexion - - 10 degrees during private treatment in July 2011 - - the Board will afford the benefit of the doubt to the Veteran, and find that a 40 percent rating is warranted since March 22, 2011.  

However, a rating in excess of 40 percent is not warranted at any time during the appeal period.  The examination reports from the June 2011, February 2013, and August 2015 VA examinations noted that the Veteran did not have ankylosis, and the February 2013 and August 2015 reports noted that the Veteran did not have IVDS; the medical evidence of record does not otherwise reflect these conditions.   As such, a rating in excess of 40 percent for ankylosis or incapacitating episodes due to IVDS is not warranted.

The Board also finds that a 10 percent rating for radiculopathy of the left lower extremity is warranted since May 25, 2011 under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

When the nerve involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; See Miller v. Shulkin, No. 15-2904, 2017 Ct. Vet. App. LEXIS 317 at *9-11 (Vet. App. Mar. 6, 2017).

To that end, the July 2015 VA examiner noted mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity involving the sciatic nerve roots.  Similar symptoms were reported throughout the appeal period, as the Veteran stated that he had pain radiating to his bilateral lower extremities during VA treatment in September 2011, December 2011, and April 2012.  Additionally, in his July 2012 notice of disagreement, the Veteran, through his representative, averred to decreased lower extremity strength.  Therefore, given the Veteran's credible reports of radiating pain in the left lower extremity throughout the appeal period, and the July 2015 VA examiner's characterization of those symptoms as left lower extremity radiculopathy, the Board finds that the criteria for a 10 percent rating are met throughout the appeal period.  

However, a rating in excess of 10 percent is not warranted at any time during the appeal period.  The July 2015 VA examiner classified the Veteran's left lower extremity radiculopathy symptoms as mild, and radiculopathy of that extremity was not found during the June 2011 and February 2013 VA examinations.  Furthermore, the Veteran attributed his limitations in sitting, walking, and standing to his right lower extremity during VA treatment rather than his left, and has explained his right leg symptoms are manifested by weakness and constant burning.  Additionally, muscle atrophy has not been noted during the course of the appeal, with the June 2011, February 2013, and July 2015 VA examiners specifically noting no muscle atrophy.  Additionally, the sensory examinations were normal and muscle strength was noted as full during those VA examinations.  Given the intermittent nature of the left lower extremity symptoms, the Board finds that these symptoms do not more nearly approximate moderate incomplete paralysis of the sciatic nerve, or more severe paralysis, and a rating in excess of 10 percent is not warranted.  

The Board has considered the Veteran's statements regarding the difficulty he experiences standing, bending, walking and sleeping, as well as his subjective symptoms, including pain, weakness, and stiffness.  However, the Board concludes that the medical evidence of record is of greater probative value than the lay allegations regarding the severity of his lumbar spine disability.  Moreover, the Veteran does not allege that he suffers from ankylosis of the lumbar spine or from incapacitating episodes due to IVDS.

In summary, the Board finds that, for the lumbar spine disability, the criteria for a rating of 20 percent from June 1, 2010 to March 22, 2011, and for a rating of 40 percent thereafter, but no higher, have been met.  The Board also finds that the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy have been met since May 25, 2011.  






ORDER

For the period from June 1, 2010 to March 22, 2011, a rating of 20 percent, but no higher, for the lumbar spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Since March 22, 2011, a rating of 40 percent, but no higher, for the lumbar spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Since May 25, 2011, a separate 10 percent rating, but no higher, for left lower extremity radiculopathy of the sciatic nerve associated with the lumbar spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

The Board turns first to the claims of entitlement to service connection for a right hip disorder and a left knee disorder, to include as secondary to the service-connected lumbar spine disability.  In its prior remand decision, the Board remanded the case to afford the Veteran a VA examination, and directed the examiner to determine whether the Veteran has a current orthopedic disability of the right hip and/or left knee, and opine whether any such disability is related to service or to the lumbar spine disability.  

In July 2015, a VA orthopedic surgeon examined the Veteran and rendered etiology opinions.  The examiner diagnosed hip pain secondary to degenerative arthritis of the spine and sacroiliac joints, and left knee patellofemoral pain syndrome.  In his opinion, the Veteran did not have intrinsic hip disease, and his limited hip motion was due to the lower back and sacroiliac joint area, which could be due to neuroforaminal encroachment.  Concerning the knee, he reported that he found no ligamentous instability or arthritic process.  Consequently, he concluded that the Veteran did not have a disability of the hip or knee associated with the lumbar spine disability.

Remand is required to afford the Veteran an additional VA examination.  The examiner did not provide a determination as to whether the Veteran has a right hip disability separate from his service-connected lumbar spondylosis.  Specifically, he did not discuss whether the sacroiliac joint arthritis represents such a disability, nor did he discuss the other hip diagnoses of record, including right ischial tuberosity enthesopathy, noted on a February 2013 x-ray.  Addressing the left knee, although the examiner stated that the Veteran did not have arthritis, an x-ray finding of tricompartmental arthritis was noted by the February 2013 VA examiner.  Thus, an additional VA examination should be scheduled.

Concerning the claim of entitlement to an increased initial rating for radiculopathy of the right lower extremity, the February 2013 VA examiner noted that the Veteran's radiculopathy involved both the femoral nerve roots and the sciatic nerve roots.  The June 2011 VA examiner found similarly, noting that the affected nerves ranged from L2-S1.  Given that separate disability ratings may be awarded for symptoms attributed to different lower extremity nerves, the Veteran should be afforded with a neurological examination to distinguish between the impairment attributable to each nerve branch.  See M21-1, Part III, Subpart iv, 4.G.4.f. 

Addressing the depression claim, the Veteran reported during the January 2016 VA examination that he had been treated by a psychologist since the prior VA examination.  As those treatment records are not associated with the claims file, they should be requested.

Finally, the Board notes that the claims of entitlement to earlier effective dates for the grants of TDIU and DEA benefits are inextricably intertwined with the Veteran's increased rating claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Updated VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify the private psychologist who treated him between 2013 and 2016, and any other any private medical providers who have recently treated him for his hip, knee, back, or depressive disorder.  After securing any necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from January 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a hip examination, a knee examination, and a peripheral nerve examination by a clinician or clinicians familiar with conducting these examinations.  All indicated tests should be conducted and the results reported.  Following the examination, send the claims file to a neurosurgeon or orthopedic spine surgeon other than the orthopedic surgeon who conducted the July 2015 VA examination.   The claims file must be reviewed by the specialist.  After reviewing the claims file and the examination reports, the specialist should respond to the following:

Concerning the right hip:

a. Identify all currently diagnosed right hip disabilities.  In doing so, the specialist should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from July 2012 onward.  The right hip disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of hip strain, osteoarthritis of the sacroiliac joints, and right ischial tuberosity enthesopathy.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the specialist were to find that right ischial tuberosity enthesopathy is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the specialist determines that any prior diagnosis cannot be validated, she or he should explain why.  

In addressing this question, the specialist should comment on whether the Veteran has a right hip disability separate and distinct from the service-connected lumbar spondylosis (lumbar spine disability), as contrasted with part and parcel of that condition (i.e., attributable to it).  Similarly, even if the criteria for a distinct hip diagnosis are not met, the examiner should specifically state whether any lumbar spine conditions have permanently impacted the range of motion of the Veteran's right hip, such that the right hip may be found to be characterized by limitation of motion secondary to the service-connected lumbar spine disability.

b. For any right hip disabilities that are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the right hip condition was caused by the service-connected lumbar spine disability?  Please explain why or why not.  

d. If not caused by the service-connected lumbar spine disability, is it at least as likely as not that the right hip disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the lumbar spine disability?  Please explain why or why not.

e. If the specialist finds that the right hip disability has been permanently worsened beyond normal progression (aggravated) by the lumbar spine disability, the specialist should attempt to quantify the degree of aggravation beyond the baseline level of the right hip disability that is attributed to the lumbar spine disability.

Concerning the left knee:

f. Identify all currently diagnosed left knee disabilities.  In doing so, the specialist should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from July 2012 onward.  The left knee disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of tricompartmental arthritis and patellofemoral syndrome.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the specialist were to find that tricompartmental arthritis is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the specialist determines that any prior diagnosis cannot be validated, she or he should explain why.  

g. For any left knee disabilities that are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  

h. If not directly related to service on the basis of question (g), is it at least as likely as not that the left knee condition was caused by the service-connected lumbar spine disability?  Please explain why or why not.  

i. If not caused by the service-connected lumbar spine disability, is it at least as likely as not that the left knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the lumbar spine disability?  Please explain why or why not.

j. If the specialist finds that the left knee disability has been permanently worsened beyond normal progression (aggravated) by the lumbar spine disability, the specialist should attempt to quantify the degree of aggravation beyond the baseline level of the left knee disability that is attributed to the lumbar spine disability.

Concerning the radiculopathy of the right lower extremity:

k. The specialist should describe the functional impact of the Veteran's radiculopathy of the right lower extremity on both the femoral nerve and the sciatic nerve.  See February 2013 VA examination report.  Specifically, the specialist should explain whether the effects of the radiculopathy can be differentiated between the nerves, and, if so, to assess the severity of the symptoms as applied to each nerve.

l. Finally, the specialist should provide opinion as to the extent that the Veteran's service-connected lumbar spine disability, to include his radiculopathy, impaired his ability to meet the demands of a job, either sedentary or physical, prior to February 13, 2013.  In this regard, the specialist's opinion should include an evaluation of the functional limitations and restrictions imposed by his service-connected lumbar spine disability on such routine work on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for all opinions expressed should be set forth.  If the specialist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


